Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146555 & (15)                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146555
                                                                    COA: 313458
                                                                    Wayne CC: 12-006153-FC
  NICOLE SUSANNE ROBERTS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 10, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court. The motion
  for stay is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2013                    _________________________________________
         p0129                                                                 Clerk